Citation Nr: 0025768	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for multiple 
noncompensable ratings under the provisions of 
38 C.F.R. § 3.324 (1999).  

2.   Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with a hiatal hernia, esophagitis and 
duodenitis.  

4.  Entitlement to an increased (compensable) rating for a 
Mallory-Weiss tear of the esophagus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to June 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Nashville, Tennessee 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville.  

Entitlement to service connection for a nervous condition was 
previously denied in December 1982 and July 1988.  In those 
ratings, service connection was denied for a personality 
disorder and for dysthymic disorder.  The veteran's current 
claim is for entitlement to service connection for PTSD.  A 
newly asserted or diagnosed disorder, even if medically 
related to a previously diagnosed disorder, is not the same 
claim for jurisdictional purposes when it has not been 
previously considered.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  I have construed the issue on appeal to be 
that set forth on the title page of the decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  In November 1997, the RO denied entitlement to a 
compensable rating for multiple noncompensable disabilities; 
the RO informed the veteran of this determination by 
correspondence dated later that month.  

3.  The veteran filed a notice of disagreement to that 
determination in December 1997.  

4.  The RO issued a statement of the case referring to the 
issue of a compensable rating for multiple noncompensable 
ratings under 38 C.F.R. § 3.324 in July 1998.  

5.  The veteran's VA Form 9, received in August 1998, failed 
to make reference to 38 C.F.R. § 3.324.  

6.  The record contains a current diagnosis of PTSD, lay 
evidence of inservice stressor, and evidence of a medical 
nexus between service and PTSD.  

7.  The veteran did not have combat service.  

8.  The veteran does not have a current diagnosis of PTSD.  

9.  The veteran has not presented competent evidence that he 
currently has GERD with a hiatal hernia, esophagitis and 
duodenitis related to injury or disease noted during active 
service.  

10.  The veteran has no recurrence of a Mallory-Weiss tear 
and has no evidence of stricture of the esophagus.  

11.  The veteran's current gastrointestinal symptoms are 
associated with chronic gastro-esophageal reflux disease have 
no direct relationship to the service-connected Mallory-Weiss 
tear.  


CONCLUSIONS OF LAW

1.  The veteran's Substantive Appeal is not adequate as it 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
does not clearly identifying the benefit sought on appeal, 
with respect to the veteran's claim of entitlement to a 
compensable rating for multiple noncompensable disabilities 
under the provisions of 38 C.F.R. § 3.324.  
38 U.S.C.A. §§ 7105, 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.202, 20.203 (1999).  

2.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. §§ 1137, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

3.  The veteran does not have PTSD related to injury or 
disease noted during his active service.  
38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  

4.  The veteran's claim for gastroesophageal reflux with 
hiatal hernia, esophagitis and duodenitis is not well 
grounded.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

5.  The criteria for a compensable evaluation for Mallory-
Weiss tear of the esophagus have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114 Codes 7204, 7205 
(1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Inadequate Substantive Appeal:  38 C.F.R. § 3.324.  

The Board will address this issue pursuant to legislative 
authority which provides that it may dismiss any appeal which 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
clearly identifying the benefit sought on appeal.  See 38 
U.S.C.A. § 7105(d).  An application for review on appeal 
shall not be entertained unless it is in conformity with 
Chapter 71, Title 38, United States Code.  38 U.S.C.A § 7108.  

If the Statement of the Case and any prior Supplemental 
Statements of the Case addressed several issues, the 
Substantive Appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202.

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board of 
Veterans' Appeals.  When the Board raises the issue of 
adequacy of the Substantive Appeal, the appellant and 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on this question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1999).  

In the veteran's case, the RO denied entitlement to a 
compensable rating for multiple noncompensable disabilities 
under the provision of 38 C.F.R. § 3.324, in November 1997.  
The RO informed the veteran of this determination by 
correspondence dated later that month.  The veteran filed a 
notice of disagreement to that determination in December 
1997.  The RO issued a statement of the case on the issue of 
a compensable rating for multiple noncompensable ratings 
under 38 C.F.R. § 3.324 in July 1998.  The veteran's VA Form 
9, received in August 1998, failed to make reference to 
38 C.F.R. § 3.324.  

Accordingly, in the absence of an adequate substantive 
appeal, the Board does not have jurisdiction to review the 
appeal of a claim for claim a compensable rating for multiple 
noncompensable disabilities under the provisions of 
38 C.F.R. § 3.324.  The appeal as to this matter is dismissed 
without prejudice.  

2.  Service Connection:  a.  Well-grounded Claim

The next inquiry pertains to whether or not the veteran's 
claim for service connection is well grounded.  The law 
requires that a claimant shall have the burden of submitting 
a claim that is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The VA benefits system requires more than just an 
allegation of entitlement.  A claimant must submit supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Although the claim 
need not be conclusive, the statute requires the claim to be 
accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that a PTSD claim is well grounded where the 
veteran has "submitted medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability". Patton v. West, 12 Vet. App. 272, 276 
(1999), citing Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997); Gaines v. West, 11 Vet. App. 353, 357 (1998); .  
These criteria have been satisfied in the instant case.  

Current diagnoses of PTSD were recorded in private treatment 
records dated in January 1997 and probable PTSD was recorded 
by the Social Security Administration in September 1997.  The 
veteran has described non-combat stressors related to sexual 
assault in service that are presumed to be credible.  
Diagnoses of PTSD have been associated with the description 
of stressful incidences in service.  In view of the 
foregoing, I find that the veteran has presented a plausible 
claim for service connection for PTSD.  

b. Merits.  

Even though the Board concludes that the veteran has 
presented a well-grounded claim for service connection for 
PTSD, a grant of benefits on the merits requires the 
following elements:  1) a current, clear medical diagnosis of 
PTSD, which is presumed to include both the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed 
inservice stressor; 2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed inservice stressor. 
38 C.F.R. § 3.304(f) (1996); Gaines v. West, 11 Vet. App. 
353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

However, section 3.304(f) has since been amended, see 64 Fed. 
Reg. 32,807 (1999), and the amended version, which was made 
retroactively effective to March 7, 1997, a date before the 
Board's decision on appeal, no longer requires evidence of a 
"clear diagnosis" of PTSD.  Harth v. West, No. 98-2061 
(U.S. Vet. App. July 19, 2000).  

As amended, Section 3.304(f) states as follows:  

Service connection for post- traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in- 
service stressor; and credible supporting 
evidence that the claimed in- service 
stressor occurred. If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor. If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of 
Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

In essence, under either the former or the current 38 C.F.R. 
§ 3.304(f), it must first be determined whether or not the 
veteran served in combat.  Then, if the veteran has been in 
combat, it must be determined whether the claimed inservice 
stressors are consistent with the circumstances, hardships, 
or conditions of the combat in which he participated.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Turning to the question of whether a veteran engaged in 
combat with the enemy, I note that this is a crucial factor 
in determining a veteran's entitlement as the outcome of this 
inquiry has a significant impact on the evidentiary 
requirement needed for a veteran to prevail in a given case.  
If a veteran did engage in combat with the enemy he is 
entitled to have his  lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the BVA finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  Gaines, at 357.  

Although the veteran's lay testimony as to in-service 
stressors suffices to well ground his claim, with respect to 
an adjudication on the merits, if the claimed stressor is not 
combat related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Id.  

The Court has also stated that a determination of combat 
status is to be made on the basis of the evidence of record, 
and that 38 U.S.C.A. § 1154(b) itself does not require the 
acceptance of a veteran's assertion that he was engaged in 
combat.  The Court has also held that combat status may be 
determined through the receipt of certain recognized military 
citations or other supportive evidence.  The phrase "other 
supportive evidence" serves to provide an almost unlimited 
field of potential evidence to be used to "support" a 
determination of combat status.  Gaines, supra.  

In the instant case, the veteran's service was not performed 
during a period of war.  There is no indication from the 
record and the veteran does not allege a combat stressor.  
Rather the veteran has reported consistently that he was 
attacked by his shipmates and sexually assaulted in the 
boiler room.  He stated that he was physically assaulted 
later for reporting the incident.  

The veteran's service medical records do not make any 
reference to the incidences reported by the veteran.  
However, a June 1982 psychological consultation is indicative 
of emotional problems and problems with his adjustment.  The 
veteran was noted to be extremely withdrawn, defensive and 
ego centric.  He exhibited discomfort with emotional 
closeness and hypersensitivity to criticism.  He was 
described as being emotionally labile and had severe 
vulnerability to stress, occasionally decompensating into 
confusion, apprehension and anxiety.  Psychological testing 
did not reveal mental illness.  However, the veteran was 
found to have a long-standing personality disorder.  

The major deficiency in the veteran's case is with respect to 
the first requirement under 38 C.F.R. § 3.304(f)-i.e. a 
current medical diagnosis of PTSD.  As noted above, clinical 
evidence of record contains the diagnosis of PTSD.  For 
example, a January 1997 report of private treatment reflects 
PTSD, but fails to disclose the clinical basis for that 
assessment.  Likewise, a report of Social Security 
Administration examination reflects that the veteran had 
probable PTSD without the benefit of clinical bases.  

However, the January 1997 VA examination shows that the 
veteran disability picture does not support a diagnosis of 
PTSD.  This examination report is credible inasmuch as it 
reflects a review of the veteran's entire clinical history.  
The examiner noted:

He [the veteran] does not particularly 
describe intrusive recollections or 
disturbing nightmares, based on alleged 
trauma.  He does not describe flashbacks.  
He describes some mild exposure distress, 
feeling anger, when helicopters are 
about, or jet aircraft.  He did not 
describe any physiological responses to 
this.  He does not describe thought 
suppression nor any particular avoidance 
of activities.  He is often upset by news 
stories, particularly involving the 
military, but watching the news remains 
an avid interest of his.  There was no 
evidence of amnesia for events, while he 
was in the Navy.  He appears to have a 
sense of having a future.  He has some 
degree of sleep disturbance, and he 
describes irritability in his 
interpersonal relationships.  There is no 
consistent description of decreased 
concentration nor of hyper-vigilance nor 
of hyper-startle response.  Based on this 
evaluation, and a complete review of the 
C-file, the veteran does not meet 
diagnostic criteria for post-traumatic 
stress disorder, as described in DSM-3R 
or DSM-4.  It does appear that he has a 
chronically despondent mood with problems 
with self-esteem.  He has some insomnia, 
and poor concentration at times, and 
feelings of hopelessness.  

The diagnoses recorded on Axis I were Dysthymic disorder and 
history of mixed chemical dependency.  Moreover, treatment 
records compiled earlier do not support a diagnosis of PTSD.  
For example, treatment records primarily reflect diagnoses of 
dysthymia, alcohol dependency, substance induced mood 
disorder, depressed, as well as personality disorder 
variously classified.  In view of the foregoing, the 
preponderance of the evidence is against a current diagnosis 
of PTSD.  Consequently, the veteran's claim for service 
connection for PTSD is not supported by the record.  

3.  GERD with Hiatal Hernia, Esophagitis and Duodenitis

In this case, the veteran has satisfied the initial criterion 
for establishing a well-grounded claim in that he has current 
disability.  Postservice medical records reflect these 
diagnoses.  For example, the reports of VA medical treatment, 
dated in March 1996 contain references to severe GERD.  In 
addition the report of the VA examination in February 1997 
shows that the veteran had a history of a hiatal hernia, 
esophagitis and duodenitis.  

Also, the veteran's service medical records show that the 
veteran sought treatment for abdominal and epigastric pain in 
July and August 1981.  However, no clear diagnosis was 
recorded.  Hence, in essence, the veteran satisfies the 
second criterion for establishing a well-grounded claim for 
service connection, inasmuch as he has demonstrated inservice 
treatment for some type of gastrointestinal condition.  

However, The veteran has not produced medical evidence of a 
nexus between the currently existing GERD and injury or 
disease noted during his active service.  The veteran is 
advised that he may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), that is applicable where 
evidence, regardless of its date, shows that a veteran had 
chronic condition in service or during an applicable 
presumptive period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type that under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 495-98 
(1997).  

In effect, the veteran's contentions are probative to the 
extent that they suggest a continuity of symptomatology from 
the veteran's military service.  38 C.F.R. 3.303(b).  
However, in this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See Savage 
v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  

In this case, competent medical evidence is needed to 
identify the extent of injury in service, as well as to show 
that the current clinical findings are related to some 
inservice complaint.  Unlike in Falzone, where visual 
observation by a lay person was sufficient to establish the 
existence of flat feet, the presence of GERD, hiatal hernia, 
esophagitis and duodenitis is not a matter that is observable 
by a lay person.  The veteran is competent to testify as to 
the symptoms that he experiences, but he is not competent to 
diagnose his problem.  Thus, a medical nexus between his 
current condition and his continued symptomatology is 
required to well ground that claim.  See Hodges v. West, 13 
Vet. App. 287 (2000).  The available evidence, rather than 
establishing a nexus, supports the contrary position.  Any 
suggestion that the veteran's service-connected disability is 
in some way related to his GERD had been dispelled by recent 
medical opinion.  For example, the examiner stated on the 
February 1997 VA examination report, "Nevertheless, Mallory-
Weiss tear has no direct relationship to chronic gastro-
esophageal reflux disease."  In view of the foregoing, I 
find that the veteran's claim for service connection for GERD 
is not well grounded.  

In the absence of a well-grounded claim, VA has no duty to 
assist the veteran in developing facts pertinent to his claim 
under the provisions of 38 U.S.C.A. § 5107.  Nonetheless, 
under 38 U.S.C.A. § 5103(a), VA should advise the claimant of 
the evidence necessary to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  This obligation 
was successfully completed by the RO in its statement of the 
case.  Likewise, the Board's discussion above informs the 
veteran of the requirements for the completion of his 
application for the claims for service connection.  Moreover, 
there is not indication that the record is incomplete or that 
additional records are available that have not been 
associated with the veteran's claims folder.  

4.  Increased (compensable) rating for a Mallory-Weiss tear.

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected for a Mallory-Weiss tear.  That is, he has 
presented a claim that is plausible.  Cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
I am also satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disability in accordance with the applicable rating 
code.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for residuals of a Mallory-Weiss tear of the esophagus in a 
December 1982 rating decision.  A noncompensable rating was 
assigned under Diagnostic Code 7299-7204.  

When an unlisted condition is encountered, as in the 
veteran's case, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical locations are closely 
analogous.  38 C.F.R. 4.20.  

When a rating by analogy is required, the diagnostic code 
number will be "built up" as follows:  The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  If 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27.  
Incidentally, the prefix "72-, used in the veteran's case 
pertains to gastrointestinal disorders.  Diagnostic Code 7204 
pertains to ratings for esophageal spasm that is to be rated 
for stricture, if not amenable to dilation.  
38 C.F.R. § 4.114, Code 7204.  

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

A minimum rating of 30 percent is assigned for stricture of 
the esophagus that is moderate in degree.  The next higher 
evaluation of 50 percent requires severe stricture permitting 
liquids only.  38 C.F.R. § 4.114, Code 7203.  

For the reasons and bases set forth below, the veteran has 
does not qualify for a compensable rating as there is no 
current evidence of either tear, spasm or stricture of the 
esophagus.  The May 1996 gastrointestinal evaluation shows 
that a March 1996 esophagogastroduodenoscopy (EGD) showed no 
evidence of new tear.  

The veteran's current disability picture is complicated by 
nonservice-connected gastrointestinal conditions.  At the 
time of the original rating decision, the veteran was noted 
to have a medical history of treatment for gastrointestinal 
bleeding due to a Mallory-Weiss tear.  The veteran is 
requesting a compensable evaluation.  

Reports of VA treatment from 1987 show that the veteran was 
treated on various occasions for gastritis and esophagitis.  
In September of that year, the veteran was hospitalized for 
upper gastrointestinal hemorrhage.  As reported, the veteran 
vomited 1/2 cup of blood.  He also complained of tarry stools 
and epigastric pain over the previous two day period.  
Endoscopy results were consistent with duodenitis with a 
moderate amount of erosion.  No bleeding was noticed at that 
time.  The history of Mallory-Weiss tear and the erosions in 
the duodenum were thought to be possible sites for the 
veteran's problems.  This is the last indication that 
gastointestinal bleeding was possibly related to the 
veteran's service-connected Mallory-Weiss tear.  

Evidence compiled from February 1996 shows that the veteran 
had severe heartburn and associated with gastroesophageal 
reflux and ulcer disease.  Endoscopy, conducted in March 1996 
was consistent with a hiatal hernia and moderately severe 
esophagitis.  

The report of the February 1997 esophagus examination shows 
that the veteran had a long history of gastro-esophageal 
reflux disease with findings on EGD of the esophagus.  It was 
noted, in addition, that the veteran had duodenitis and a 
small hiatus hernia.  The examiner opined that based on the 
past history, there was nothing definite to indicate that the 
veteran had a Mallory-Weiss tear causing his upper 
gastrointestinal bleeding in the 1980s.  As noted above, the 
examiner stated, "Nevertheless, Mallory-Weiss tear has no 
direct relationship to chronic gastro-esophageal reflux 
disease."  

In the absence of recurrence of tear or evidence of stricture 
of the esophagus, the preponderance of the evidence is 
against a compensable evaluation for residuals of a Mallory-
Weiss tear of the esophagus.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization and has not demonstrated 
that this service-connected disability is productive of 
marked impairment with his employment.  


ORDER

The veteran's claim for a compensable rating for multiple 
noncompensable disabilities under the provisions of 
38 C.F.R. § 3.324, is dismissed due to an inadequate 
substantive appeal.  

Service connection for PTSD is denied.  

The veteran's claim for service connection for GERD with 
hiatal hernia, esophagitis and duodenitis is not well 
grounded.  The appeal is denied.  

An increased (compensable) rating for a Mallory-Weiss tear of 
the esophagus is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

